Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about June 20, 1990, which, inter alia, denied the motion of interpleading defendant Ultracashmere House, Ltd. seeking a default judgment against interpleading defendant Schwarzfeld, Ganfer, Shore & Rosenblum, is unanimously affirmed, without costs.
Movant’s reliance upon the provisions of CPLR 3215 is misplaced. The stipulation of settlement at issue did not, by its terms, provide for the entry of a default judgment in the event of a party’s failure to comply. Accordingly, movant’s attempt to hold its former attorneys in default for their purported failure to return discovery documents and to execute a satisfaction of judgment must fail.
With respect to that portion of the motion seeking the recusal of Justice Wilk, movant’s affidavit is devoid of any information which would indicate the necessity of such action on any ground pursuant to section 14 of the Judiciary Law.
We find the movant’s remaining arguments to be without merit. Concur—Sullivan, J. P., Carro, Ellerin, Wallach and Rubin, JJ.